Citation Nr: 1519325	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  97-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for myofascial pain syndrome or fibromyalgia, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii which, in pertinent part, denied the Veteran's claim for service connection for a neck disorder.  The RO recharacterized the Veteran's pending claims to include service connection for myofascial pain syndrome in a May 2000 statement of the case (SOC).

Jurisdiction over these matters was transferred to the San Diego, California RO in approximately June 2003 and to the Phoenix, Arizona RO in approximately December 2004.

The Board remanded the instant matters in March 2003, March 2006, January 2010, March 2012 and January 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In August 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

In March 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2014) and 38 C.F.R. § 20.901 (2014).  That requested medical opinion was rendered in April 2013 and the addendum opinion was rendered in June 2013.  VA provided a copy of that opinion and addendum opinion to the Veteran by correspondence dated in July 2013 and provided her the opportunity to submit additional argument and evidence.  In September 2013, the Veteran submitted additional argument in support of her claims and indicated that she did not waive initial AOJ consideration of the VHA opinions.  As a result, the Board remanded the instant claims in January 2014.  See 38 C.F.R. § 20.903 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals that, with the exception of VA treatment records dated through December 2011, which were considered in the October 2012 supplemental statement of the case (SSOC), the documents are either irrelevant to the issues on appeal or duplicative of those contained in the VBMS file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of service discharge and was not caused or aggravated by service-connected posttraumatic stress disorder (PTSD), back disorder, left and right knee disorders, left lower leg varicose veins, Achilles tendinitis with left ankle sprain and Achilles tendinitis of the right ankle.
3.  The preponderance of the medical evidence does not establish that the Veteran meets the criteria for a diagnosis of myofascial pain syndrome and/or fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder, claimed as a neck disorder, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.303, 3.307, 3.309 (2014) 3.310 (2016). 

2.  The criteria for service connection for myofascial pain syndrome or fibromyalgia, to include as service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Here, the Veteran was sent a letter in February 2005 that fully addressed all notice elements.  This letter advised the Veteran of the evidence and information necessary to substantiate her claims for service connection and provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2007 letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While these February 2005 and March 2007 notice letters were sent to the Veteran after the initial unfavorable decision in April 1999, her claims for service connection were readjudicated in the April 2009 SSOC.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In addition, neither the Veteran nor her representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  

The Veteran has also not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify any non-VA providers who had treated her for the claimed neck disorder and/or myofascial disorder and to complete an appropriate authorization form for each such provider in a March 2013 letter.  The Veteran did not respond to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran was afforded several VA examinations and a VHA opinion was obtained in order to adjudicate her service connection claims.  In this regard, VA opinions were obtained in February 2011 and April 2012 while a VHA opinion was obtained in April 2013 and an addendum opinion was obtained in June 2013.  The Board notes that these examiners offered etiological opinions as to each claimed disorder and based their conclusions on interviews with the Veteran, a review of the record, and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the instant claims.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with its remand directives by conducting a Board hearing, requesting that the Veteran identify any private providers who had treated her for the claimed disabilities, obtaining SSA records, obtaining a etiology opinion and considering the VHA opinion in the first instance, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in August 2005, the Veteran was provided an opportunity to set forth her contentions during the hearing before a VLJ. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2005 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, to include service connection for a neck disorder and myofascial pain.  Also, information was solicited regarding the etiology of the Veteran's claimed neck disorder and myofascial pain, to include the Veteran's allegations that they are related to her military service.  The hearing transcript also reflects appropriate exchanges between the Veteran, her representative, and the undersigned Veterans Law Judge pertaining to the bases for denial of the claims.  In addition, this matter was remanded subsequent to the hearing to complete indicated development, to include obtaining etiology opinions.  The Board notes that although the undersigned Veterans Law Judge did not suggest the submission of any specific evidence, the remand directed the development of additional evidence.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge had complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.   38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).   Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.   Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




B.  Cervical Spine Disorder

The Veteran contends that her service-connected left ankle sprain with Achilles tendinitis and right ankle Achilles tendinitis caused her lower extremities to be weakened, resulting in falls and her current neck disorder.  In the alternative, she has alleged that carrying heavy equipment during service resulted in her current neck disorder.

Service treatment records were negative for complaints, treatments or diagnoses related to any neck disorder.  An October 1985 service discharge examination found the Veteran's spine to be normal and was otherwise negative for any relevant abnormalities.

A January 1998 VA treatment note reflected the Veteran's complaints of falling one and a half weeks ago when her left ankle gave way, causing her neck pain.  An assessment of neck/scapular pain secondary to muscle spasms which were secondary to a fall was made.

An October 2001 VA chronic pain note indicates that the Veteran had been diagnosed with cervical and lumbar spine degenerative disc disease, as documented in a Magnetic Resonance Imaging (MRI) scan, and reflects an assessment of chronic low back pain with radiculopathy.  The provider opined that the Veteran's ankle injuries and arch loss "could also [be] attribute[d] to changes in spinal alignment which contribute[d] to her [degenerative disc disease] and myalgias resulting in chronic back pain."

During an August 2005 hearing, the Veteran described the injuries she sustained as a result of a fall in-service.  She further testified that a couple of her doctors had informed her that the way she fell during service, i.e., on her elbow and then rolling on the ground, caused the damage to her back and other conditions.

A May 2006 VA orthopedic examination reflected the Veteran's reports that her symptoms began in 1998 or 1999 and that she did not have a history of direct injury to the neck.  She reported falling due to her knees and back but could not recall when such falls had occurred.  The examiner opined that the Veteran's cervical degenerative disc disease was less likely than not caused by her service-connected ankle disabilities as the physical examination of the ankles had revealed only a small amount of decrease, which would be insufficient to cause these conditions.

A February 2011 VA orthopedic examiner, following a physical examination and a review of the Veteran's claims file, opined that it was less likely than not (less than 50/50 probability) that the Veteran's cervical spine disorder was caused by or a result of her service-connected lumbar, knee and ankle conditions as her service treatment records did not document treatment for a neck disorder during service.  The examiner further opined that post-service records documented a fall due to the Veteran's ankles in January 1998 but there was no further treatment to indicate that it had become chronic and no evidence to support that it had been aggravated by her service-connected disabilities.

In an April 2012 VA cervical Disability Benefits Questionnaire (DBQ) report, the VA examiner opined that, following a physical examination and a review of the Veteran's claims file, it was less likely than not (less than 50/50 probability) that the Veteran's cervical disorder was incurred in or caused by her claimed in-service injury or proximately due to or the result of her service-connected conditions.  The examiner further opined that although it was possible that the Veteran's fall in basic training and carrying around 80 pounds of gear may have caused the onset of her current neck disorder, there was simply not enough medical documentation of her neck disorder and treatments to support such a claim.

In a July 2013 opinion, a VHA examiner opined that it was less likely than not (probability less than 50 percent) that the Veteran's currently diagnosed neck disorder had its onset during service or is in any other way causally related to her active service to include the fall she sustained in basic training.  The examiner also opined that the current neck pain and/or falls were unlikely to be connected to the Veteran's service-connected PTSD, back pain, left ankle sprain, right ankle sprain and bilateral knee pain.  The examiner reasoned that while chronic pain and PTSD were correlated, the PTSD is not responsible for altering the natural progression of her neck disability, just that it may increase the magnitude of the symptoms of pain.   
With regards to the October 2001 assessment that ankle injuries or arch loss somehow resulted in a dramatic change in the Veteran's spinal alignment which contributed to her degenerative disc disease, the examiner indicated that she disagreed with this finding.  The examiner reasoned that low back pain has been studied in patients with a congenital club foot-which is a more dramatic foot abnormality than what the Veteran has-did not have increased low back pain, it was therefore unlikely that her mild ankle abnormalities were responsible for her cervical spine pain.

In a June 2013 addendum opinion, the VHA examiner opined that it was less likely than not that the onset of the Veteran's current neck disorder occurred during service or that it was casually related to her active service including the fall she sustained during basic training.  The examiner reasoned that a purported fall was from a standing height of a younger patient who was able to brace the impact with her knees and roll to the left to prevent her rifle from hitting the ground and that she did not report neck pain in letters to a senator and the President dated in October 1996 and March 1997, despite describing her various symptoms in detail.  The examiner further reasoned that neck pain was common even in office workers, that MRI findings were common even in asymptomatic individuals, and that the carrying of 80 pounds of gear was unlikely to have contributed to the neck pain that she currently experienced.  The examiner further opined that it was less likely as not that the neck pain is caused by the Veteran's PTSD, back pain, ankle or knee disorders due to the position of the knees, ankles and/or low back pain and for the same reasons described above.

The July 2013 VHA examiner further opined that it was less likely as not that any of the Veteran's service-connected disabilities aggravated the natural progression of her neck disability for the same reasons identified with regards PTSD, namely that they had varying effects on pain.  Moreover, the examiner reasoned that PTSD does not consistently increase symptoms of pain and that, using MRI and formal controlled testing, such condition may actually decrease pain.  The examiner further noted that severe ankle abnormalities such as congenital club foot will not lead to increased back pain and by extension does not lead to neck pain and that postural asymmetry does not lead to subsequent low back pain, mid-back pain and/or neck pain; therefore her low back pain knee and ankle symptoms are not contributing to her neck pain.  Finally, the examiner noted that varicose veins usually are asymptomatic, that when they do cause pain they are limited to the pain where the veins themselves are located and that they are therefore not contributing to her neck pain.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested such cervical spine arthritis within one year following her active duty service discharge in December 1985.  In this regard, the Veteran' service treatment records are negative for such a disorder and the post-service treatment records show a diagnosis of arthritis in June 1999.  As such, presumptive service connection based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a neck disorder.  While the evidence of record shows that the Veteran has current cervical spine disorder, the probative evidence of record demonstrates that such are not related to her service and/or her service-connected disabilities.  In this regard, the Board places great probative weight on the opinions of the VA and VHA examiners that the Veteran's cervical spine disorder was not related to her service as the purported fall was from a standing height of a younger patient who was able to brace the impact with her knees and roll to the left to prevent her rifle from hitting the ground and that the record did not support a finding that 80 pounds of gear caused the onset of the disorder.  In addition, the examiners reasoned that the Veteran's cervical spine disorder was not caused or aggravated by her service-connected disabilities.  It was noted that PTSD does not consistently increase symptoms of pain, severe ankle abnormalities such as congenital club foot will not lead to increased back pain and by extension does not lead to neck pain, that postural asymmetry did not lead to subsequent low back pain, mid-back pain or neck pain and/or that symptomatic varicose veins were limited to pain where the veins were located.  Such opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

Accordingly, as the probative evidence of record demonstrates that the current cervical spine disorder is not related to service or service-connected disabilities, service connection is not warranted.

The Board also notes the October 2001 VA assessment which indicates that the Veteran's ankle injuries and arch loss could contribute to changes in spinal alignment, which contributes to her degenerative disc disease and resulted in back pain.  However, this October 2001 assessment is speculative and cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In addition, this opinion contained no rationale.   As previously stated, a medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  This opinion is therefore afforded no probative weight.

The Board notes that the Veteran and her representative have contended that her current cervical spine disorder is related to her service and/or service-connected disabilities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disorder and any instance of her service and/or service-connected disabilities to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe the current and past manifestations of her cervical spine disorder and the Veteran's representative is competent to report his observations of such manifestations, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a cervical spine disorder requires the administration and interpretation of spinal testing.  There is no indication that the Veteran or her representative possesses the requisite medical knowledge to perform such testing or interpret their results.  

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has, on occasion, alleged a continuity of symptomology and the Veteran's representative argued during the August 2005 hearing that the Veteran had experienced arthritic symptoms since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  
In this regard, the Veteran's spine was found to be normal on service discharge in October 1985.  During a May 2006 VA examination, the Veteran reported the onset of symptoms in 1998 or 1999.  She reported neck pain in January 1998, as reflected in a VA treatment note, after falling the previous week.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  In light of the foregoing, the Board finds that, while the Veteran is competent to report that she experienced joint pain since service, such statements are rendered not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.

Therefore, the Board finds that a cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and/or the Veteran's service-connected disabilities.

C.  Myofascial Pain Syndrome or Fibromyalgia

The Veteran contends that her myofascial pain syndrome and/or fibromyalgia were caused by an injury sustained during her in-service special physical training course or were caused by her service-connected ankle disabilities.   However, considering the claim for service connection in light of the evidence detailed below, the Board finds that the competent, probative evidence establishes that the Veteran does not meet the diagnostic criteria for myofascial pain syndrome and/or fibromyalgia and that, therefore, the claim must be denied.

A November 1999 private treatment note reflects the Veteran's reports that she had been recently diagnosed with myofascial pain syndrome and that an impression of pain disorder-diffuse myalgias was made.

A September 2000 private treatment note indicated that the Veteran began having musculoskeletal injuries or problems during basic training when she fell and suffered an injury to her lower extremity.  An assessment of myofascial pain was made and the provider noted that the Veteran would ultimately "end up having fibromyalgia."  The provider opined that the Veteran's "current problems" were related to injuries she had sustained during her basic training.

An April 2001 VA orthopedic examiner, following a physical examination, opined that there "was not even the slightest suggestion" of complaints related to myofascial pain syndrome or fibromyositis.  In a July 2001 addendum to this examination, the examiner opined that there was no evidence of fibromyalgia.

An October 2001 VA assessment reflected the Veteran's reports of developing musculoskeletal pain in multiple joints after sustaining an injury to her left ankle during service.  An assessment of chronic myalgias secondary to changes in biomechanical alignment from "above problems," namely chronic low back pain with radiculopathy and chronic plantar fasciitis, was made.

A July 2003 VA treatment note contains an assessment of "chronic back/neck pain, 'myofascial' pain."  This assessment was continued in subsequent treatment notes authored by the same provider.

During an August 2005 hearing, the Veteran testified that her fibromyalgia was secondary to the injury she sustained in-service and that she was unable to heal from the injury.

A May 2006 VA examiner, following a physical examination, opined that the Veteran did not meet the criteria for fibromyalgia/myofascial pain syndrome as her complaints were more to specific joints and joint pain related to activity, that many of the features which would be expected with fibromyalgia were not present and that there was no evidence of sufficient tender points.  In addition, in the examiner's opinion, some of the symptoms could be ascribed to the Veteran's PTSD.   In an April 2007 addendum, the VA examiner opined that the Veteran's service treatment records did not document symptoms or findings which would be necessary to ascribe the development of any fibromyalgia to events during service.

A June 2006 VA treatment note indicated that the Veteran's reported symptoms were "clearly" a chronic pain syndrome that was related to her in-service trauma.

A February 2011 VA orthopedic examiner, following a physical examination and a review of the Veteran's claims file, opined that while the Veteran's subjective complaints were consistent with myofascial pain syndrome and/or fibromyalgia, many of these complaints could be explained by problems with specific joints and her concurrent diagnoses of depression and PTSD.  The examiner further noted that a diagnosis of myofascial pain syndrome and/or fibromyalgia is made if 11 out of 18 designated trigger points were tender and that the findings from the Veteran's physical examination did not meet this standard.

An April 2012 VA cervical DBQ examiner, following a physical examination and a review of the Veteran's claims file, opined that it was less likely than not (less than 50/50 probability) that the Veteran's claimed fibromyalgia was incurred in or caused by her service as there was no new medical documentation concerning fibromyalgia.  The examiner further opined that while the Veteran did have chronic pain in her spine and in multiple joints, she did not have tenderness to at least 11 of the designated 18 trigger points which is the basis for establishing a diagnosis of fibromyalgia.

In an April 2013 VHA opinion, the examiner found that the Veteran did not suffer from or meet the diagnostic criteria for fibromyalgia.  The examiner reasoned that the American College of Rheumatology had established the diagnostic criteria for fibromyalgia using nine paired tender points (for a total of 18 points) and that a diagnosis of fibromyalgia required 11 or more tender points to be painful according to separate examinations by separate examiners.  Further, he noted that there was disagreement in the medical community about the appropriate use of the term myofascial pain syndrome and that this may cause confusion in the record.  Specifically, the term myofascial pain can be used as a descriptive term for symptoms rather than an actual disability, as muscle pain can be called "myofascial pain" with "myo" referring to muscle and "fascial" referring to the layer that surrounds the muscle.  The examiner further noted that patients who complain of pain of this nature chronically have myofascial pain syndrome and there is no duration of chronicity.  The examiner compared myofascial pain to a diagnosis of acute pain with the added diagnostic information of the location of the pain in the muscles and fascia and noted that it could also be classified as chronic pain with the added information of location as well.  As fibromyalgia has pain located in the muscle and fascia, and is chronic, it can be considered a myofascial pain syndrome in the same way fibromyalgia can be considered to be associated with chronic pain, in the examiner's opinion.

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for fibromyalgia or myofascial syndrome. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert, supra; Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez, supra. 

The only evidence of record reflecting a possible diagnosis of fibromyalgia and/or myofascial pain syndrome is the September 2000 private treatment record, which notes an assessment of myofascial pain and the July 2003 VA treatment note, which contains an assessment of "myofascial" pain.  However, as explained by the VHA examiner, the term "myofascial pain" can be used simply to describe the area of pain.  Moreover, these providers did not make an explicit diagnosis of fibromyalgia and/or myofascial pain syndrome, did not state any rationale to support a diagnosis of fibromyalgia and/or myofascial pain syndrome, and did not discuss the diagnostic criteria for fibromyalgia as established by the American College of Rheumatology.   Accordingly, the Board is affording the September 2000 private treatment report and October 2004 VA treatment note little probative value on the question of whether the Veteran actually meets the diagnostic criteria for fibromyalgia and/or myofascial pain syndrome.

By contrast, the Board accepts the VHA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of fibromyalgia and/or myofascial pain syndrome as highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records.  The examiner noted the pertinent history, described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth by the American College of Rheumatology, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative.  Thus, the most persuasive, competent opinion on the question of current diagnosis of fibromyalgia and/or myofascial syndrome weighs against the claim.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report her own symptoms or matters within her personal knowledge while her representative is competent to report his individual observations regarding the Veteran's symptoms or matters within their personal knowledge.  See Jandreau, supra; Buchanan, supra.   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones, supra.  As the Veteran and her representative are not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose fibromyalgia and/or myofascial pain syndrome, to render a diagnosis as to a current disability related to fibromyalgia and/or myofascial pain syndrome, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a neck disorder and myofascial pain syndrome and/or fibromyalgia.  As such, that doctrine is not applicable in the instant appeals, and her claims must be denied.  38 U.S.C.A.            § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a cervical spine disorder, claimed as a neck disorder, to include as secondary to service-connected disabilities, is denied.

Service connection for myofascial pain syndrome or fibromyalgia, to include as secondary to service-connected disabilities, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


